  Case 1:20-cv-01656-UNA Document 1 Filed 12/04/20 Page 1 of 15 PageID #: 1




                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF DELAWARE

 --------------------------------------------------------
 SHIVA STEIN,                                             :
                                                          :
                   Plaintiff,                             :   Case No. ______________
                                                          :
 v.                                                       :
                                                          :   COMPLAINT FOR VIOLATIONS OF
 THE GOLDFIELD CORPORATION, DAVID :                           SECTIONS 14(e), 14(d) AND 20(a) OF
 P. BICKS, HARVEY C. EADS, JR., JOHN P. :                     THE SECURITIES EXCHANGE ACT
 FAZZINI, DANFORTH E. LEITNER, and                        :   OF 1934
 STEPHEN L. APPEL,                                        :
                                                          :   JURY TRIAL DEMANDED
                   Defendants.                            :
 --------------------------------------------------------

        Shiva Stein (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

        1.       This is an action brought by Plaintiff against The Goldfield Corporation

(“Goldfield” or the “Company”) and the members of Goldfield’s board of directors (the “Board”

or the “Individual Defendants,” and collectively with the Company, the “Defendants”) for their

violations of Sections 14(e), 14(d), and 20(a) of the Securities Exchange Act of 1934 (the

“Exchange Act”), in connection with the proposed acquisition of Goldfield by affiliates of First

Reserve Fund XIV, L.P. (“First Reserve”).

        2.       Defendants have violated the above-referenced sections of the Exchange Act by

causing a materially incomplete and misleading Solicitation Statement on Schedule 14D-9 (the

“Solicitation Statement”) to be filed on December 1, 2020 with the United States Securities and

Exchange Commission (“SEC”) and disseminated to the Company’s stockholders.                     The
  Case 1:20-cv-01656-UNA Document 1 Filed 12/04/20 Page 2 of 15 PageID #: 2




Solicitation Statement recommends that the Company’s stockholders tender their shares in support

of a proposed transaction whereby FR Utility Services Merger Sub, Inc. (“Merger Sub”), a wholly-

owned subsidiary of First Reserve, will merge with Goldfield, with Goldfield continuing as the

surviving corporation and a wholly-owned subsidiary of FR Utility Services, Inc., an affiliate of

First Reserve (the “Proposed Transaction”). Pursuant to the terms of the definitive agreement and

plan of merger the companies entered into, dated November 23, 2020 (the “Merger Agreement”),

each Goldfield common share issued and outstanding will be converted into the right to receive

$7.00 per share in cash (the “Merger Consideration”). In accordance with the Merger Agreement,

Merger Sub commenced a tender offer (the “Tender Offer”) to acquire all of Goldfield’s

outstanding common stock, which will expire on December 29, 2020.

       3.      Defendants have now asked Goldfield’s stockholders to support the Proposed

Transaction based upon the materially incomplete and misleading representations and information

contained in the Solicitation Statement, in violation of Sections 14(e), 14(d), and 20(a) of the

Exchange Act.     Specifically, the Solicitation Statement contains materially incomplete and

misleading information concerning, among other things, (i) Goldfield’s financial projections relied

upon by the Company’s financial advisor, Stifel, Nicolaus & Company (“Stifel”), in its financial

analyses; and (ii) the data and inputs underlying the financial valuation analyses that support the

fairness opinion provided by the Company’s financial advisor. The failure to adequately disclose

such material information constitutes a violation of Sections 14(e), 14(d), and 20(a) of the

Exchange Act as Goldfield’s stockholders need such information in order to tender their shares in

support of the Proposed Transaction.




                                                2
  Case 1:20-cv-01656-UNA Document 1 Filed 12/04/20 Page 3 of 15 PageID #: 3




        4.      It is imperative that the material information that has been omitted from the

Solicitation Statement is disclosed to the Company’s stockholders prior to the expiration of the

Tender Offer.

        5.      For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to Goldfield’s stockholders or, in the event the

Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        6.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Sections 14(e), 14(d), and 20(a) of the Exchange Act and SEC Rule 14a-9.

        7.      Personal jurisdiction exists over each Defendant either because each is an

individual who is either present in this District for jurisdictional purposes or has sufficient

minimum contacts with this District as to render the exercise of jurisdiction over defendant by this

Court permissible under traditional notions of fair play and substantial justice.

        8.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because Defendant Goldfield is incorporated in this

District.

                                             PARTIES

        9.      Plaintiff is, and has been at all relevant times, the owner of Goldfield common stock

and has held such stock since prior to the wrongs complained of herein.

        10.     Individual Defendant David P. Bicks has served as a member of the Board since

2012.


                                                  3
     Case 1:20-cv-01656-UNA Document 1 Filed 12/04/20 Page 4 of 15 PageID #: 4




        11.     Individual Defendant Harvey C. Eads, Jr. has served as a member of the Board

since 1999.

        12.     Individual Defendant John P. Fazzini has served as a member of the Board since

1984.

        13.     Individual Defendant Danforth E. Leitner has served as a member of the Board and

since 1985.

        14.     Individual Defendant Stephen L. Appel has served as a member of the Board and

since 2017.

        15.     Defendant Goldfield is incorporated in Delaware and maintains its principal offices

at 1684 W. Hibiscus Boulevard, Melbourne, Florida 32901. The Company’s common stock trades

on the New York Exchange under the symbol “GV.”

        16.     The defendants identified in paragraphs 10-14 are collectively referred to as the

“Individual Defendants” or the “Board.”

        17.     The defendants identified in paragraphs 10-15 are collectively referred to as the

“Defendants.”

                               SUBSTANTIVE ALLEGATIONS

A.      The Proposed Transaction

        18.     Goldfield, together with its subsidiaries, provides electrical infrastructure

construction services primarily to electric utilities and industrial customers in Southeast and mid-

Atlantic regions of the United States and Texas. It also offers electrical contracting services,

including the construction of transmission lines, distribution systems, drilled pier foundations,

substations, and other electrical services. In addition, the Company is involved in the acquisition,

development, management, and disposition of detached single-family homes, townhomes, and




                                                 4
  Case 1:20-cv-01656-UNA Document 1 Filed 12/04/20 Page 5 of 15 PageID #: 5




condominiums in Brevard County, Florida. Goldfield was founded in 1906 and is based in

Melbourne, Florida.

       19.    On November 24, 2020, the Company announced the Proposed Transaction:

              MELBOURNE, Fla. and STAMFORD, Conn., Nov. 24, 2020
              (GLOBE NEWSWIRE) -- The Goldfield Corporation (“Goldfield”
              or the “Company”) (NYSE American: GV), a leading provider of
              electrical transmission and distribution maintenance services for
              utility and industrial customers, today announced it has entered into
              a definitive merger agreement under which an affiliate of First
              Reserve has agreed to acquire all outstanding shares of Goldfield for
              $7.00 per share in cash, pursuant to a cash tender offer. This
              represents a 64% premium to Goldfield’s closing stock price on
              November 23, 2020 and a 57% premium to the 30-day volume-
              weighted average price of $4.46 as of the same date. The transaction,
              which was unanimously approved by Goldfield’s Board of
              Directors, implies a total enterprise value for Goldfield of
              approximately $194 million, including net debt, and is not subject
              to any financing contingency.

              Commenting on the agreement, Goldfield’s Board of Directors
              stated, “We fully support this transaction and are excited about the
              long-term opportunities this presents for the future of Goldfield and
              the immediate value it provides for our shareholders. First Reserve
              has a highly successful track record of working with services
              companies that operate in the utility sector to drive sustainable
              growth, and we are confident they will be a great partner for our
              customers and employees as they move forward together.”

              Jeff Quake, Managing Director at First Reserve, commented, “This
              investment highlights First Reserve’s continued commitment to
              building leading platforms which play a crucial role in maintaining
              and enhancing mission-critical infrastructure. As the domestic
              power generation mix continues to diversify, including the transition
              to increasingly adopt sustainable sources of electricity such as
              renewables, we believe Goldfield is well positioned to participate in
              these long-term trends driven by increased focus on ESG, reliability
              and asset integrity.”

              Transaction Details

              The transaction will be completed through a cash tender offer for all
              of the outstanding common shares of Goldfield for $7.00 cash per
              share, followed by a merger in which the remaining common shares



                                               5
     Case 1:20-cv-01656-UNA Document 1 Filed 12/04/20 Page 6 of 15 PageID #: 6




               of Goldfield will be converted into the right to receive the same cash
               price per share paid in the tender offer. Goldfield’s Board of
               Directors will unanimously recommend that all shareholders tender
               their shares in the offer. The transaction is conditioned upon
               satisfaction of the minimum tender condition, which requires that
               shares representing more than 50% of Goldfield’s outstanding
               shares be tendered, as well as other customary closing conditions,
               including expiration of the applicable waiting period under the Hart-
               Scott-Rodino Antitrust Improvements Act of 1976. The estate of
               Goldfield’s former CEO John Sottile, which has beneficial
               ownership and control over approximately 8.5% of the shares
               outstanding, has agreed to tender those shares into the offer. The
               transaction is expected to close by January 2021.

               The merger agreement will be attached as an exhibit to the
               Company’s report on Form 8-K to be filed with the U.S. Securities
               and Exchange Commission (the “SEC”), and is also available on the
               Company’s website at http://www.goldfieldcorp.com.

               Stifel is serving as financial advisor and K&L Gates LLP is serving
               as legal advisor to Goldfield. Simpson Thacher & Bartlett LLP is
               serving as legal advisor to First Reserve.


                                               ***

        20.    It is therefore imperative that Goldfield’s stockholders are provided with the

material information that has been omitted from the Solicitation Statement, so that they can

meaningfully assess whether or not the Proposed Transaction is in their best interests.

B.      The Materially Incomplete and Misleading Solicitation Statement

        21.    On December 1, 2020, Goldfield filed the Solicitation Statement with the SEC in

connection with the Proposed Transaction. The Solicitation Statement was furnished to the

Company’s stockholders and solicits the stockholders to tender their shares in support of the

Proposed Transaction.     The Individual Defendants were obligated to carefully review the

Solicitation Statement before it was filed with the SEC and disseminated to the Company’s

stockholders to ensure that it did not contain any material misrepresentations or omissions.

However, the Solicitation Statement misrepresents and/or omits material information that is


                                                 6
  Case 1:20-cv-01656-UNA Document 1 Filed 12/04/20 Page 7 of 15 PageID #: 7




necessary for the Company’s stockholders to make an informed decision concerning whether to

tender their shares, in violation of Sections 14(e), 14(d), and 20(a) of the Exchange Act.

       22.     The Solicitation Statement omits material information regarding the Company’s

financial projections and the valuation analyses performed by Stifel, the disclosure of which is

material because it provides stockholders with a basis to project the future financial performance

of the target company, and allows stockholders to better understand the analyses performed by the

financial advisor in support of its fairness opinion of the transaction.

Omissions and/or Material Misrepresentations Concerning Goldfield Financial Projections

       23.     The Solicitation Statement fails to provide material information concerning

financial projections prepared by Goldfield management and relied upon by the financial advisor

in its analyses. The Solicitation Statement indicates that in connection with the rendering of its

fairness opinion, the Company prepared certain non-public financial forecasts (the “Projections”)

and provided them to the Board and the financial advisor with forming a view about the stand-

alone valuation of the Company. Accordingly, the Solicitation Statement should have, but fails to

provide, certain information in the projections that Goldfield management provided to the Board

and the financial advisor. Courts have uniformly stated that “projections … are probably among

the most highly-prized disclosures by investors. Investors can come up with their own estimates

of discount rates or [] market multiples. What they cannot hope to do is replicate management’s

inside view of the company’s prospects.” In re Netsmart Techs., Inc. S’holders Litig., 924 A.2d

171, 201-203 (Del. Ch. 2007).

       24.     For the Projections prepared by Company management for Goldfield for fiscal

years 2020 through 2024, the Solicitation Statement provides values for non-GAAP (Generally

Accepted Accounting Principles) financial metrics: (a) PCA EBITDA; and (b) Adj. Cash Earnings




                                                  7
    Case 1:20-cv-01656-UNA Document 1 Filed 12/04/20 Page 8 of 15 PageID #: 8




Before Tax (for Bayswater), but fails to disclose: (i) the line items used to calculate the non-GAAP

measures; or (ii) a reconciliation of these non-GAAP metrics to their most comparable GAAP

measures, in direct violation of Regulation G.

       25.     When a company discloses non-GAAP financial measures in a solicitation

statement that were relied on by a board of directors to recommend that stockholders exercise their

corporate suffrage rights in a particular manner, the company must, pursuant to SEC regulatory

mandates, also disclose all projections and information necessary to make the non-GAAP

measures not misleading, and must provide a reconciliation (by schedule or other clearly

understandable method) of the differences between the non-GAAP financial measure disclosed or

released with the most comparable financial measure or measures calculated and presented in

accordance with GAAP. 17 C.F.R. § 244.100.

       26.     The SEC has noted that:

               companies should be aware that this measure does not have a
               uniform definition and its title does not describe how it is calculated.
               Accordingly, a clear description of how this measure is calculated,
               as well as the necessary reconciliation, should accompany the
               measure where it is used. Companies should also avoid
               inappropriate or potentially misleading inferences about its
               usefulness. For example, "free cash flow" should not be used in a
               manner that inappropriately implies that the measure represents the
               residual cash flow available for discretionary expenditures, since
               many companies have mandatory debt service requirements or other
               non-discretionary expenditures that are not deducted from the
               measure. 1

       27.     Thus, to cure the Solicitation Statement and the materially misleading nature of the

forecasts under SEC Rule 14a-9 as a result of the omitted information in the Solicitation Statement,

Defendants must provide a reconciliation table of the non-GAAP measures to the most comparable



1
 U.S. Securities and Exchange Commission, Non-GAAP Financial Measures, last updated April
4, 2018, available at: https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm.


                                                  8
  Case 1:20-cv-01656-UNA Document 1 Filed 12/04/20 Page 9 of 15 PageID #: 9




GAAP measures to make the non-GAAP metrics included in the Solicitation Statement not

misleading.

Omissions and/or Material Misrepresentations Concerning Stifel’s Financial Analyses

          28.   With respect to Stifel’s Discounted Cash Flow Analysis, the Solicitation Statement

fails to disclose: (i) the basis for applying a discount rate of 14.5% to calculate the projected

unlevered free cash flow for October 2020 through fiscal year 2024; (ii) the basis for applying a

range of discount rates from 12.5% to 14.5% to calculate the present values of the unlevered cash

flows and terminal values; (iii) the terminal value of the Company; (iv) the basis for applying a

range of perpetual growth rates of 2.5% to 3.5%; and (v) the Company’s unlevered cash flows

used in the analysis.

          29.   With respect to Stifel’s Bayswater NPV Analysis, the Solicitation Statement fails to

disclose the basis for applying a discount rate of 14.5% to calculate the projected unlevered free

cash flow for October 2020 through fiscal year 2022.

          30.   In sum, the omission of the above-referenced information renders statements in the

Solicitation Statement materially incomplete and misleading in contravention of the Exchange Act.

Absent disclosure of the foregoing material information prior to the expiration of the Tender Offer,

Plaintiff will be unable to make a fully-informed decision regarding whether to tender her shares,

and she is thus threatened with irreparable harm, warranting the injunctive relief sought herein.

                                     CLAIMS FOR RELIEF

                                             COUNT I

                        On Behalf of Plaintiff Against All Defendants for
                         Violations of Section 14(e) of the Exchange Act

          31.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.



                                                  9
 Case 1:20-cv-01656-UNA Document 1 Filed 12/04/20 Page 10 of 15 PageID #: 10




       32.     Section 14(e) of the Exchange Act provides that it is unlawful “for any person to

make any untrue statement of a material fact or omit to state any material fact necessary in order

to make the statements made, in the light of the circumstances under which they are made, not

misleading . . .” 15 U.S.C. § 78n(e).

       33.     Defendants violated Section 14(e) of the Exchange Act by issuing the Solicitation

Statement in which they made untrue statements of material facts or failed to state all material

facts necessary in order to make the statements made, in the light of the circumstances under which

they are made, not misleading, in conjunction with the Tender Offer. Defendants knew or

recklessly disregarded that the Solicitation Statement failed to disclose material facts necessary in

order to make the statements made, in light of the circumstances under which they were made, not

misleading.

       34.     The Solicitation Statement was prepared, reviewed and/or disseminated by

Defendants. It misrepresented and/or omitted material facts, including material information about

the consideration offered to stockholders via the Tender Offer, the intrinsic value of the Company,

the Company’s financial projections, and the financial advisors’ valuation analyses and resultant

fairness opinion.

       35.     In so doing, Defendants made untrue statements of material fact and omitted

material information necessary to make the statements that were made not misleading in violation

of Section 14(e) of the Exchange Act. By virtue of their positions within the Company and/or

roles in the process and in the preparation of the Solicitation Statement, Defendants were aware of

this information and their obligation to disclose this information in the Solicitation Statement.

       36.     The omissions and misleading statements in the Solicitation Statement are material

in that a reasonable stockholder would consider them important in deciding whether to tender their




                                                 10
 Case 1:20-cv-01656-UNA Document 1 Filed 12/04/20 Page 11 of 15 PageID #: 11




shares or seek other remedies. In addition, a reasonable investor would view the information

identified above which has been omitted from the Solicitation Statement as altering the “total mix”

of information made available to stockholders.

          37.   Defendants knowingly, or with deliberate recklessness, omitted the material

information identified above from the Solicitation Statement, causing certain statements therein to

be materially incomplete and therefore misleading. Indeed, while Defendants undoubtedly had

access to and/or reviewed the omitted material information in connection with approving the

Tender Offer, they allowed it to be omitted from the Solicitation Statement, rendering certain

portions of the Solicitation Statement materially incomplete and therefore misleading.

          38.   The misrepresentations and omissions in the Solicitation Statement are material to

Plaintiff, and Plaintiff will be deprived of her entitlement to make a fully informed decision if such

misrepresentations and omissions are not corrected prior to the expiration of the Tender Offer.

                                            COUNT II
                      Violations of Section 14(d)(4) of the Exchange Act and
                              Rule 14d-9 Promulgated Thereunder
                                     (Against All Defendants)

          39.   Plaintiff repeats and re-alleges each allegation set forth above as if fully set forth

herein.

          40.   Defendants have caused the Solicitation Statement to be issued with the intention

of soliciting stockholder support of the Tender Offer.

          41.   Section 14(d)(4) of the Exchange Act and SEC Rule 14d-9 promulgated thereunder

require full and complete disclosure in connection with tender offers.

          42.   The Solicitation Statement violates Section 14(d)(4) and Rule 14d-9 because it

omits material facts, including those set forth above, which render the Solicitation Statement false

and/or misleading.



                                                 11
 Case 1:20-cv-01656-UNA Document 1 Filed 12/04/20 Page 12 of 15 PageID #: 12




          43.   Defendants knowingly, or with deliberate recklessness, omitted the material

information identified above from the Solicitation Statement, causing certain statements therein to

be materially incomplete and therefore misleading. Indeed, while Defendants undoubtedly had

access to and/or reviewed the omitted material information in connection with approving the

Tender Offer, they allowed it to be omitted from the Solicitation Statement, rendering certain

portions of the Solicitation Statement materially incomplete and therefore misleading.

          44.   The misrepresentations and omissions in the Solicitation Statement are material to

Plaintiff and Plaintiff will be deprived of her entitlement to make a fully informed decision if such

misrepresentations and omissions are not corrected prior to the expiration of the Tender Offer.

                                            COUNT III

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

          45.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          46.   The Individual Defendants acted as controlling persons of Goldfield within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

directors of Goldfield, and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the incomplete and misleading statements contained in the Solicitation

Statement filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of Goldfield, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

          47.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the Solicitation Statement and other statements alleged by Plaintiff to be misleading prior



                                                 12
 Case 1:20-cv-01656-UNA Document 1 Filed 12/04/20 Page 13 of 15 PageID #: 13




to and/or shortly after these statements were issued and had the ability to prevent the issuance of

the statements or cause the statements to be corrected.

       48.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of Goldfield, and, therefore, is presumed to have had the

power to control or influence the particular transactions giving rise to the Exchange Act violations

alleged herein, and exercised the same. The omitted information identified above was reviewed

by the Board prior to voting on the Proposed Transaction. The Solicitation Statement at issue

contains the unanimous recommendation of the Board to approve the Proposed Transaction. The

Individual Defendants were thus directly involved in the making of the Solicitation Statement.

       49.     In addition, as the Solicitation Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Solicitation Statement purports to describe the various issues and

information that the Individual Defendants reviewed and considered. The Individual Defendants

participated in drafting and/or gave their input on the content of those descriptions.

       50.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       51.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(d) and (e), by their

acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.




                                                 13
 Case 1:20-cv-01656-UNA Document 1 Filed 12/04/20 Page 14 of 15 PageID #: 14




          52.    Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                       RELIEF REQUESTED

          WHEREFORE, Plaintiff demands injunctive relief in her favor and against the Defendants

jointly and severally, as follows:

          A.     Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Solicitation Statement;

          B.     Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;

          C.     Directing the Defendants to account to Plaintiff for all damages suffered as a result

of their wrongdoing;

          D.     Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

          E.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.




                                                  14
Case 1:20-cv-01656-UNA Document 1 Filed 12/04/20 Page 15 of 15 PageID #: 15




Dated: December 4, 2020               RIGRODSKY & LONG, P.A.

                                 By: /s/ Gina M. Serra
                                     Seth D. Rigrodsky (#3147)
                                     Brian D. Long (#4347)
OF COUNSEL:                          Gina M. Serra (#5387)
                                     300 Delaware Avenue, Suite 210
WOLF HALDENSTEIN ADLER               Wilmington, DE 19801
FREEMAN & HERZ LLP                   Telephone: (302) 295-5310
Gloria Kui Melwani                   Facsimile: (302) 654-7530
270 Madison Avenue                   Email: sdr@rl-legal.com
New York, NY 10016                   Email: bdl@rl-legal.com
Telephone: (212) 545-4600            Email: gms@rl-legal.com
Facsimile: (212) 686-0114
Email: melwani@whafh.com              Attorneys for Plaintiff




                                    15
